Citation Nr: 0718915	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  03-13 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to January 1972.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision by the Department of Veterans Affairs (VA) 
Winston-Salem Regional Office (RO).  In November 2004, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is of record.  In February 2005, 
the Board reopened the claim and remanded it for development.  


FINDING OF FACT

A chronic acquired psychiatric disability was not manifested 
in service; a psychosis was not manifested in the first 
postservice year; the veteran's currently diagnosed 
schizophrenia, is not shown to be related to his service, to 
include the psychiatric complaints noted therein; the full 
criteria for a diagnosis of PTSD are not met; and PTSD 
symptoms identified are more likely related to a postservice 
stressor event rather than to a stressor event in service.  


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric 
disorder, to include PTSD and schizophrenia, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a). 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v.  
Nicholson, 19 Vet. App. 103 (2005). 

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  Subsequent to the 
Board's February 2005 decision that reopened and remanded the 
claim, the RO issued the veteran a March 2005 letter which 
explained what evidence was needed to substantiate the claim.  
The letter also instructed the veteran to complete and return 
an authorization and consent to release information form for 
each health care provider where the veteran was treated for a 
psychiatric disorder since his discharge from service.  He 
was advised to send any evidence in his possession that 
pertained to his claim.  The letter also explained that VA 
would make reasonable efforts to help him get private records 
or evidence necessary to support his claim, but that it was 
ultimately his responsibility to make sure that VA received 
all requested records not in the possession of a Federal 
department or agency.  A January 2006 supplemental statement 
of the case (SSOC) readjudicated the claim after all critical 
notice was given.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

By March 2006 letter the veteran was provided notice 
regarding disability ratings and effective dates of awards as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  This letter was issued after the last issued SSOC, 
and was therefore untimely.  However, the timing notice error 
is harmless as such notice is relevant only if service 
connection is granted. 

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  In addition, pursuant to the 
Board's February 2005 remand, the veteran underwent VA 
examinations in June and September 2005.  He has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.   

II.  Factual Background

The veteran's DD Form 214 reflects that he was awarded a 
Purple Heart Medal after being wounded by mortar shrapnel.  

The veteran's service medical records (SMR's) include a 
December 1970 psychiatry clinic record that notes he was sent 
in from the field to be evaluated "because of attitude. Was 
'playing games' with claymore mines, etc.".  The examiner 
felt the veteran was experiencing mild anxiety and 
frustration due to what he felt was an unhappy and 
unfortunate situation.  The consulting physician indicated 
that the veteran provided a very plausible explanation for 
his "different" actions; and that he could find no evidence 
of a significant emotional disorder.  He found no reason for 
the veteran to be seen again unless something "bizarre" 
occurred.  The SMRs contain no further mention of psychiatric 
complaints or symptoms.  On December 1971 service separation 
examination, psychiatric evaluation was normal.

On August 1979 VA psychiatric evaluation the veteran reported 
that he had nightmares that persisted for two to three months 
after he left service but had not recurred.  He stated he was 
not aware of any serious nervous problems at present.  The 
examiner found that the veteran had a nervous condition by 
history, without pertinent psychiatric finding on 
examination.

From July to August 1984 the veteran was hospitalized for 
treatment of a brief reactive psychosis.  He indicated that 
the problems were recurring at about the same time every 
year.  Symptoms noted included paranoid ideation and some 
homosexual fears.  In a September 1984 VA medical examination 
report, the examiner listed post-stress syndrome of an 
uncertain nature.  

In October 1985 the veteran was hospitalized in a private 
hospital for treatment of chronic paranoid schizophrenia and 
alcohol abuse, in remission.  In May 1988 he was hospitalized 
for acute exacerbation of schizophrenia and alcohol abuse in 
remission.  A document from the Wake County Alcoholism 
Treatment Center apparently prepared in 1991 summarizes the 
veteran's psychiatric treatment.  A physician noted that the 
veteran experienced tremendous fear of being physically 
harmed and began experiencing auditory hallucinations while 
in Vietnam.  The diagnoses were chronic undifferentiated 
schizophrenia and alcohol dependence.  The doctor opined that 
the veteran had been unable to adjust satisfactorily since 
his return from Vietnam.

On psychological evaluation on behalf of VA in January 1992 
the examiner noted the veteran's previous diagnoses of 
psychoses, including schizophrenia, but indicated that 
testing results did not support such diagnosis at present.  
The examiner further indicated that testing results were not 
consistent with a diagnosis of PTSD.  The diagnosis was 
adjustment disorder with depressed mood.  A VA staff 
psychiatrist provided the same diagnoses upon reviewing the 
psychological testing results.  

In an April 1992 letter the veteran's sister described how he 
was changed upon his return from Vietnam and had mood and 
personality changes around the same time of the year annually 
since his return from service.

On August 2002 VA PTSD evaluation, the psychologist stated 
that the veteran did not endorse having all the symptoms of 
PTSD at a frequency or intensity sufficient to support a 
current diagnosis of such disorder.  The diagnoses were 
schizophrenia and alcohol abuse in sustained, full remission.  

On December 2002 VA examination the examiner noted that the 
veteran's claims file was reviewed.  After interviewing the 
veteran, the examiner noted that the veteran was exposed to 
traumatic events in service, but did not have nightmares, 
flashbacks or intrusive thoughts, and did not meet the DSM-IV 
criteria for PTSD.  Paranoid schizophrenia was diagnosed.  

In a November 2003 letter, a private physician stated that he 
had evaluated the veteran and found him to have PTSD related 
to his service in Vietnam.  He further indicated that the 
veteran also had a chronic psychosis, possibly schizophrenia 
and a history of alcoholism.   In a report dated the same day 
the physician noted the veteran's reported history of 
experiences in Vietnam, and also that the veteran had been 
beaten and robbed but did not report any nightmares or 
sequelae related to that incident.  The physician opined that 
the veteran appeared to have residual symptoms of delayed, 
chronic PTSD related to his combat experiences in Vietnam.  

On VA examination in July 2004, it was noted that the 
examiner reviewed the veteran's claims file.  The veteran 
reported that he had nightmares, was easily startled, and 
avoided watching television and conversation about war.  The 
examiner observed that the veteran did not report other 
symptoms of PTSD, and found that the veteran did not have 
PTSD.  The diagnoses were paranoid schizophrenia and alcohol 
abuse, in sustained, full remission.

On VA psychological evaluation in June 2005, the examiner 
determined that, although he had experienced a stressor event 
in service, the veteran did not endorse having all symptoms 
at the frequency or intensity required to meet a diagnosis of 
PTSD.  The diagnoses were schizophrenia and alcohol abuse, in 
sustained full, remission.

O VA psychiatric examination in September 2005, by a 
psychiatrist who had not previously evaluated the veteran and 
had reviewed the claims file, it was noted that the veteran 
had a long history of schizophrenia and possibly alcohol 
dependence.  The veteran reported that he did not have the 
symptoms of schizophrenia until after service.  He related 
that approximately six years prior he was the victim of an 
armed robbery and assault.  The examiner noted that the 
veteran's PTSD symptoms first appeared after that incident.  
The examiner concluded that the veteran had schizophrenia, 
with onset several years after service.  The examiner further 
indicated, in essence, that whether the veteran had PTSD was 
somewhat equivocal, but in his opinion the veteran did not 
meet the criteria for PTSD.  He noted that the symptoms that 
were reported were attributable to a postservice assault (as 
shown by the veteran's own accounts).  The diagnoses were 
paranoid, chronic schizophrenia and alcohol dependence in 
full, sustained remission.  

III.  Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service; however, no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
listed, chronic diseases, including psychosis, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  When all of the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990). 

At the outset, it is noteworthy that the veteran's alcohol 
abuse (which is diagnosed by history) is not a compensable 
disability.  See 38 U.S.C.A. § 1110.

The record shows that the veteran's psychiatric disability 
that is clearly shown by the record, paranoid schizophrenia, 
was not manifested in service or in the first postservice 
year.  Consequently, service connection for such disability 
on the basis that it became manifest in service, or on a 
presumptive basis (for a psychosis as a chronic disease under 
38 U.S.C.A. § 1112) is not warranted.  Service connection 
could still be established for schizophrenia if competent 
evidence showed that the disease was related to the veteran's 
active service.  However, there is no competent evidence that 
relates the veteran's schizophrenia to his service.  The 
medical evidence of record (see specifically the report of 
the September 2005 VA examination) is to the effect that the 
schizophrenia had its onset years after (and is not related 
to) the veteran's active service.
Regarding service connection for PTSD, it is not in dispute 
that the veteran was exposed to stressor event in service.  
However, the preponderance of the evidence is to the effect 
that while he does have some symptoms associated with PTSD, 
he does not have the full constellation of symptoms necessary 
to establish such diagnosis.  See September 2005 VA 
examination report.  While a private physician opined in 
November 2003 that the veteran has PTSD related to his 
Vietnam combat experiences, that opinion is outweighed in 
probative value by the September 2005 VA examiner's opinions 
to the effect that the veteran's disability picture does not 
satisfy the criteria for a diagnosis of PTSD, and that those 
PTSD-type symptoms that are shown are more readily 
attributable to a postservice stressor event, rather than to 
the recognized combat-related stressor event in service.  
Notably, greater weight may be placed on one medical 
professional's opinion over another's depending on factors 
such as reasoning employed by the medical professional, and 
whether or not and to what extent they review prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36 (1994).  The September 2005 VA examiner reviewed the 
veteran's claims file, noted which PTSD symptoms were 
endorsed, and noted that they were incomplete, and of 
insufficient intensity to support a diagnosis of PTSD.  
Furthermore, the examiner noted that PTSD symptoms did not 
appear until after the veteran was a crime victim after 
service (and for that reason the symptoms were more readily 
attributable to the postservice stressor).  The private 
physician's letter did not address the reasons given by the 
VA examiner for the opinion that the veteran did not have 
PTSD due to his recognized stressor event in service.  

The Board has also considered the veteran's stated opinions 
that he has PTSD related to service.  However, because he is 
a layperson, they are not competent evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) ("Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.").  The 
preponderance of evidence is against this claim.  
Accordingly, it must be denied. 




ORDER

Service connection for a variously diagnosed psychiatric 
disability, to include PTSD, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


